Citation Nr: 0207421	
Decision Date: 07/09/02    Archive Date: 07/17/02	

DOCKET NO.  99-00 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for degenerative joint 
disease and degenerative disc disease of the thoracic and 
lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel




INTRODUCTION

The veteran had active service from July 1943 to August 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

By decision dated in April 2000, the Board denied the 
veteran's claim of service connection for degenerative joint 
disease and degenerative disc disease of the thoracic and 
lumbar spines.  The veteran appealed that decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In January 2001, the Court granted the Appellee's motion for 
remand, vacating the Board's April 2000 decision and 
remanding the appeal.  A copy of the Appellee's motion and 
the Court's order have been included in the veteran's claims 
file.


FINDING OF FACT

The veteran does not currently have degenerative joint 
disease and degenerative disc disease of the thoracic and 
lumbar spine that existed during his active service, that is 
related to his active service, or that is related to service-
connected disability.


CONCLUSION OF LAW

Degenerative joint disease and degenerative disc disease of 
the thoracic and lumbar spine were not incurred in or 
aggravated during active service, service incurrence of 
arthritis of the spine may not be presumed, and degenerative 
joint disease and degenerative disc disease of the thoracic 
and lumbar spine is not proximately due to or the result of 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2001).
REASONS AND BASES FOR FINDING AND CONCLUSION

The VA's duty to assist and notify claimants has been 
reaffirmed and clarified.  See Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West Supp. 2001); 
38 C.F.R. §§ 3.102, 3.159 (2001).  In this regard, the 
veteran and his representative have been provided with a 
statement of the case as well as a copy of the Board's now 
vacated April 2000 decision.  These documents advised the 
veteran and his representative of the evidence considered, 
governing legal criteria, evidence necessary to establish 
entitlement to service connection for degenerative joint 
disease and degenerative disc disease of the thoracic and 
lumbar spine, and the reason for the denial of the veteran's 
claim.  Neither the veteran nor his representative have 
indicated that any additional relevant evidence exists and 
the veteran has been afforded multiple VA examinations.  The 
veteran has not indicated that he desires to have a personal 
hearing.  Therefore, it is concluded that the VA has complied 
with the VCAA, and that the Board may now proceed, without 
prejudice to the veteran, because there is no indication that 
any further notification or development could be undertaken 
that has not already been accomplished.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Service connection is granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The law provides that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

When a veteran has served for ninety (90) days or more during 
a period of war and arthritis becomes manifest to a degree of 
10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For secondary service connection to be granted, it must be 
shown that the disability for which the claim is made is 
proximately due to or the result of service-connected disease 
or injury or that service-connected disease or injury has 
chronically worsened the disability for which service 
connection is sought.  38 C.F.R. § 3.310(a).  Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc).

Service connection is currently in effect for residuals of a 
gunshot wound with muscle injury to Groups I and II of the 
left chest and back with two healed scars, evaluated as 
20 percent disabling from August 18, 1946, and residuals of 
pleural cavity injury with resection of the left eighth rib, 
evaluated as 20 percent disabling from August 18, 1946.

The veteran's service medical records reflect that he 
sustained a shell fragment wound to the thorax in 1944.  His 
service medical records do not indicate that there was any 
injury to the thoracic or lumbar spine as a result of the 
shrapnel wound and there is no indication that the veteran 
had degenerative joint disease or degenerative disc disease 
of the spine during his active service.

The reports of VA examinations in December 1946, March 1948 
and September 1957 reflect no complaint, finding, or 
treatment for degenerative joint disease or degenerative disc 
disease of the lumbar or thoracic spine.  The report of an 
April 1951 service examination does not indicate any finding 
relating to degenerative joint disease or degenerative disc 
disease of the thoracic or lumbar spine.

The report of a November 1997 VA general medical examination 
reflects that the veteran reported a great deal of spine and 
back discomfort which he related to World War II.  He was 
referred for orthopedic consultation and X-rays of the 
thoracic and lumbar spine.

The report of November 1997 X-rays of the veteran's 
lumbosacral and thoracic spine reflects that there was 
degenerative joint disease in the thoracic spine and 
degenerative disc disease involving all disc spaces of the 
lumbar spine.

The report of a December 1997 VA orthopedic examination 
reflects that the veteran reported that he developed low back 
pain soon after resection of his eighth rib and secondary 
lung complications following the shrapnel wound to his upper 
back.  He reported almost constant pain in the thoracic and 
lumbar area.  The diagnosis was degenerative disc disease of 
the lumbar spine at multiple levels with radiculitis.

The report of a March 1998 VA orthopedic examination, by the 
same examiner who conducted the December 1997 VA orthopedic 
examination, reflects the veteran's complaints of low back 
pain.  The examiner noted that the question was asked as to 
whether or not the etiology of the veteran's spine disability 
was due to the muscle injury in the thoracic area.  It was 
the examiner's opinion that this was a degenerative disc 
disease process and the injury to the thoracic area was not 
the cause of the degenerative disc disease in the lumbar 
spine.

The veteran has offered statements reflecting his belief that 
current spine and back pain is related to his active service.  
He is qualified to report symptoms that he experiences, but 
he is not qualified, as a lay person, to offer a medical 
diagnosis or medical etiology for symptoms he reports.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, 
since the veteran is not qualified to offer a medical opinion 
or medical diagnoses, his statements regarding the etiology 
of his back pain or medical diagnosis relating thereto will 
not be accorded any probative weight.

There is no competent medical evidence indicating that the 
veteran had degenerative joint disease or degenerative disc 
disease of the lumbar or thoracic spine during his active 
service and there is competent medical evidence indicating 
that he did not have degenerative joint disease and 
degenerative disc disease of the lumbar and thoracic spine 
during his active service.  Therefore, a preponderance of the 
evidence is against a finding that the veteran had 
degenerative disc disease or degenerative joint disease of 
the thoracic and lumbar spine during his active service.  

Further, there is no competent medical evidence that he had 
arthritis of the thoracic or lumbar spine within one year of 
discharge from his active service and there is competent 
medical evidence indicating that he did not have any 
disability of the spine within one year of discharge from his 
active service.  Therefore, a preponderance of the evidence 
is against a finding that the veteran had arthritis of either 
the thoracic or lumbar spine within one year of discharge 
from his active service.

The first competent medical evidence indicating that the 
veteran has degenerative disc disease and degenerative joint 
disease of the thoracic and lumbar spine is dated in 1997.  
Although the veteran has offered the statement that he 
experienced the onset of back pain following the resection of 
the eighth rib and secondary lung complications, the 
examiner, to whom he made that statement, has offered an 
opinion dissociating the veteran's currently manifested 
degenerative spine process with the inservice injury.  There 
is no competent medical evidence associating the veteran's 
report of continuing back pain symptoms from service to the 
present with currently manifested degenerative joint disease 
and degenerative disc disease of the thoracic and lumbar 
spine.  Further, there is no competent medical evidence that 
associates the veteran's currently manifested degenerative 
joint disease and degenerative disc disease of the thoracic 
and lumbar spine with the veteran's service-connected muscle 
injury to Group I and II of the left chest and back and 
residuals of pleural cavity injury with resection of the left 
eighth rib.  There is competent medical evidence that 
dissociates currently manifested degenerative joint disease 
and degenerative disc disease of the thoracic and lumbar 
spine from the veteran's active service, including inservice 
shrapnel injury, as well as service-connected disability.  
Therefore, a preponderance of the evidence is against a 
finding that the veteran's currently manifested degenerative 
joint disease and degenerative disc disease of the thoracic 
and lumbar spine is related to any inservice injury or is 
proximately due to or been chronically worsened by the 
veteran's service-connected disabilities.

On the basis of the above analysis finding that there is no 
competent medical evidence in favor of the veteran's claim 
and competent medical evidence against the veteran's claim, a 
preponderance of the evidence is against a finding that the 
veteran's currently manifested degenerative joint disease and 
degenerative disc disease of the thoracic and lumbar spine is 
related to the veteran's active service on a direct 
incurrence or presumptive basis or that there was any 
relationship to his service-connected disabilities.


ORDER

Service connection for degenerative joint disease and 
degenerative disc disease of the thoracic and lumbar spine is 
denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

